 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY ESQ. SR., dba                   Case No. 1:21-cv-00870-NONE-EPG
      SHEETMETAL & ASSOCIATES,
12                                                      ORDER GRANTING MOTION TO
                         Plaintiff,                     PROCEED IN FORMA PAUPERIS
13
             v.                                         (ECF No. 2.)
14
      U.S. INTERNAL REVENUE SERVICE
15    TAXPAYER ADVOCATE,
16                       Defendant.
17

18          Plaintiff Shannon O. Murphy Esq. Sr., dba Sheetmetal & Associates (“Plaintiff”) is

19   proceeding pro se in this action. (ECF No. 1.) On June 1, 2021, Plaintiff submitted an application

20   to proceed in forma pauperis. (ECF No. 4.) Plaintiff has made the requisite showing under 28

21   U.S.C. § 1915(a). Accordingly, his application to proceed in forma pauperis is GRANTED.
            As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
22
     1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in forma pauperis
23
     to determine whether it is legally sufficient under the applicable pleading standards. The Court
24
     must dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally
25
     frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary
26
     relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court
27
     determines that the complaint fails to state a claim, leave to amend may be granted to the extent
28
                                                       1
 1   that the deficiencies in the complaint can be cured by amendment. The complaint will be screened

 2   in due course and Plaintiff will be served with the resulting order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     June 3, 2021                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
